Citation Nr: 1825621	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an increased rating for spondylolysis L-5 with low back strain and levoscoliosis and diffuse idiopathic skeletal hyperostosis (DISH), rated as 20 percent disabling, prior to March 1, 2014, and as 10 percent disabling, from March 1, 2014, to include whether the reduction from 20 percent disabling to 10 percent disabling, effective March 1, 2014 was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Regarding the issue of the propriety of the reduction of the Veteran's disability rating for his low back disability, the Board notes that this matter does not necessarily include a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (explaining that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper). In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation. Moreover, in his hearing testimony and in other statements of record, the Veteran indicated that he was seeking an increased rating at the time he filed his claim. Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of whether the reduction was proper.

As for a procedural explanation as to how the increased rating issue is on appeal, the December 2013 rating decision constitutes adjudication and implicit denial of the increased rating issue; by the reduction action, the RO also implicitly denied an increased rating. The Veteran's January 2014 notice of disagreement to the reduction is sufficient to constitute a notice of disagreement with the implicit denial of an increased rating. Moreover, the July 2014 statement of the case, which styled the issue on appeal as one for an increased rating, provided the applicable rating criteria for a lumbar spine disability, summarized the relevant evidence that included the Veteran's reported symptoms and VA examination reports, applied the schedular rating criteria to the findings, and found that the criteria for an increased rating had not been met. Thus, the Veteran's timely substantive appeal in August 2014 was sufficient to place the issue of an increased rating on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his bilateral hearing loss and low back disability.

The record reflects that the Veteran's most recent VA examinations for his bilateral hearing loss and low back disability were almost six years ago, in December 2012. The Board finds that there is insufficient contemporaneous evidence of record to evaluate the Veteran's disabilities. Thus, updated VA examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination). Updated treatment records should also be associated with the claims file.

Additionally, the Board observes that a new precedential opinion that directly affects the Veteran's low back disability was issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. The prior examination does not show compliance with Correia. An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3. Afford the Veteran a VA examination to determine the current severity of his low back disability. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups (pursuant to Sharp v. Shulkin), if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




